MEMORANDUM OPINION


No. 04-05-00411-CV

IN RE GARES CORPORATION

Original Prohibition Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   June 22, 2005

PETITION FOR WRIT OF PROHIBITION DENIED
            The court has considered relator’s petition for writ of prohibition and motion for emergency
stay.  The court is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ
of prohibition and motion for emergency stay are denied.  See Tex. R. App. P. 52.8(a). Relator shall
pay all costs incurred in this proceeding.
                                                                                    PER CURIAM